Title: To George Washington from Brigadier General James Potter, 16 October 1777
From: Potter, James
To: Washington, George



Sir
Octr 16, 1777 near Gulph Mill [Pa.]

From the best information I can receive, there is in Wilmington about 1300 of the enemy—They have put all the wounded & Sick on board of their Ships, and there is some merchant Ship there, they have not unloaded any thing.
I am told the enemy have Stopt some of the Breaches that were made in the banks of Carpenters Island.
My party is so small, & I am Obliged to keep them on such hard duty that they will soon be wore out.

My men killed four of the enemy yesterday, and one Hessian Officer the other day.
I have sent off to your Excellency a number of Cattle the property of Sheriff Vernon & John Roberts Miller, both of them Aiding & assisting the enemy. I have the honor to be Your Excellency’s Most Obedt Hume Servt

Ja’s Potter

